Citation Nr: 1720319	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-06 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1974 to July 1978. 

These matters come on appeal before the Board of Veteran's Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs, Regional Office located in Manila, the Republic of the Philippines (RO), which had previously denied the claim for entitlement to service connection for degenerative disc disease, lumbar spine.  Following a March 2012 hearing, the Board reopened and remanded the claim in June 2014.

As detailed further below, the issue of entitlement to service connection for a muscle wasting in right lower extremity has been raised by the record.  VCAA notice was issued in December 2010 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for his lumbar spine disorder.  He asserts that his current low back problems are related to his period of service, and in particular, to a 1976 incident where he was swept away by a rough wave and caught on a stanchion hook.  He asserts that during the 1976 incident, he struck his back onto the side of the ship.  In the alternative, he contends that his current low back problems are proximately due to residuals of the 1976 in-service laceration wound injury and treatment of his right lower extremity.  He contends that he has developed muscle wasting and weakness in his right lower extremity as a residual of the in-service injury.  As noted in the Introduction, the Veteran's claim for service connection for muscle wasting as residual to in-service injury has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) and is referred back for appropriate action. 

The prior Board remand in June 2014 instructed the AOJ to adjudicate the Veteran's right lower extremity muscle wasting claim after undertaking appropriate development.  Subsequently the Veteran and his representative were to be furnished notice of the determination and notice of appellate right and procedures.  Once the underlying claim was adjudicated, and the Veteran and his representative were notified; the AOJ was to readjudicate the appeal currently before the Board for entitlement to service connection for lumbar spine disorder, to include as secondary to the claimed right lower extremity disorder.

The Board finds that the AOJ failed to comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  The AOJ failed to furnish a new notice letter to Veteran regarding his claim for muscle wasting in the right lower extremity.  Although the AOJ did provide the Veteran with a new VA examination, there was a failure to adjudicate the claim and provide notice of the determination in accordance with the remand directives.


Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a 38 C.F.R. § 3.159(b) letter addressing his claim for muscle wasting in the right lower extremity, including under the provisions of 38 C.F.R. § 3.310.

2. Update the claims folder with the Veteran's VA treatment records since March 2016. 

3. After undertaking necessary development, adjudicate the referred claim of service connection for muscle wasting in the right lower extremity.  The Veteran and his representative should be furnished notice of the determination and notice of appellate rights and procedures, including the need to file a timely notice of disagreement if the Veteran wished to initiate an appeal from this determination.

4. The RO must then readjudicate the issue of entitlement to service connection for lumbar spine disorder, to include as secondary to the claimed right lower extremity disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






